
	

114 HR 5430 IH: Public Water Supply Invasive Species Compliance Act of 2016
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5430
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Mr. Gohmert (for himself, Mr. Sam Johnson of Texas, Mr. Weber of Texas, Mr. Sessions, Mr. Boustany, Mr. Westerman, Mr. Babin, and Mr. Ratcliffe) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To exempt from the Lacey Act and the Lacey Act Amendments of 1981 certain water transfers between
			 any of the States of Texas, Arkansas, and Louisiana.
	
	
 1.Short titleThis Act may be cited as the Public Water Supply Invasive Species Compliance Act of 2016. 2.Exemption of certain water transfers from the Lacey Act and the Lacey Act Amendments of 1981 (a)ExemptionSection 42 of title 18, United States Code (popularly known as the Lacey Act), and the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.) shall not apply with respect to any covered water transfer, if—
				(1)
 (A)all prohibited species in the water transferred are located in both of the public water supplies between which the water is transferred; and
 (B)the water is transferred directly between such public water supplies; or (2)the water is transferred in a closed conveyance system directly to treatment facilities where all prohibited species contained in the water transferred will be extirpated.
 (b)DefinitionsIn this section: (1)Covered water transferThe term covered water transfer means a transfer between public water supplies located on, along, or across the State boundaries between any of Texas, Arkansas, and Louisiana, of water containing a prohibited species.
 (2)Prohibited speciesThe term prohibited species means any species— (A)the shipment of which is otherwise prohibited by section 42 of title 18, United States Code; or
 (B)the transfer of which is otherwise prohibited by the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.).
 (3)Public water supplyThe term public water supply means any body of water, including any river, lake, or stream, the water of which is available or made available to the public.
				
